Title: From Alexander Hamilton to George Ingersoll, 8 March 1799
From: Hamilton, Alexander
To: Ingersoll, George


          
            Sir,
            New York March 8, 1799
          
          I have received a letter from Capt Nathaniel Freeman of the 4th instant of which the following is an extract
          By several authorised changes the company which was Capt Mitchell’s has become Capt Elliots and that which was Capt Elliots has been transferred to Captain Littlefield at Newport. The company which was Captain Littlefields, which is stationed at West Point, and which is in a great part formed by my recruits, has been, since June last, under my direction as the seniorer subaltern. It is without a Captain; and there is not I believe any gentleman, who has a claim upon it. Under these circumstances I feel happy in receiving directions to apply to you, and solicit that it may be, by an order, put under my command.
          If no objection to the measure occurs to you, Capt Freeman must be authorised to assume the Command of the let Capt Freeman be attached to that company till a final arrangement of the Regiment be made. If otherwise suspend it & inform me of your reasons. In either case let me know the result.
          It is always regular that any communication from an officer who has not the chief command at a Post should pass through the Commanding Officer and be accompanied by his ideas on the subject. This remark is not intended as a censure on Cap Freeman whose but merely to indicate a proper course of things.
          With consideration I am Sir Yr Obedt
        